Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of burglary in the second degree, defendant’s sole contention is that the verdict is against the weight of the evidence on the issue of identification. That contention lacks merit. The evidence establishes that a man fitting defendant’s description and carrying two bags was seen leav*865ing the burglarized premises and entering a field across the street. It further establishes that defendant was arrested several hours after the burglary, after being seen looking around the field in the spot from which police had just recovered the stolen property. Defendant was arrested following a lengthy chase during which he shed his clothing, which matched that worn by the burglar. Police subsequently matched defendant’s boots to footprints in the victims’ back yard and on the victims’ door. The jury did not fail to give the evidence the weight it should have been accorded (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Erie County Court, D’Amico, J.—Burglary, 2nd Degree.) Present—Denman, P. J., Green, Lawton, Wisner and Balio, JJ.